Citation Nr: 1036917	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-05 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for arthritis of the right 
knee.

2.  Entitlement to a disability rating in excess of 30 percent 
for service-connected pes planus, on an extraschedular basis.

3.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to September 
1981, and from November 1982 to December 1991.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from June 2003 and July 2004 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which declined to reopen a claim for service 
connection for a bilateral knee disability and maintained a 10 
percent disability rating for bilateral pes planus, respectively.  
In his February 2005 substantive appeal, the Veteran limited his 
appeal for service connection to the right knee only.  In July 
2008, the Board granted a 30 percent disability rating for 
bilateral pes planus and reopened the claim for service 
connection for arthritis of the right knee.  The appeal was then 
remanded for additional development.  It has returned to the 
Board for appellate review.  

In his February 2005 substantive appeal, the Veteran requested a 
Board hearing at the RO, and in March 2005 he informed the RO 
that he preferred a hearing before the Board in Washington, DC.  
In April 2005, the Veteran withdrew his request for a Board 
hearing.  Accordingly, the Board may proceed to review the issues 
on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the claim was remanded for further development in 
July 2008.  Unfortunately, another remand is required.  

The Veteran is seeking service connection for arthritis of the 
right knee, which he contends began during service.  The case was 
remanded to afford him a VA examination of his knee, which was 
conducted in October 2008.  The examiner diagnosed mild arthritis 
of the right knee, which was confirmed by x-ray evidence.  She 
stated that the Veteran's service records were limited and 
contained no evidence of treatment for his right knee.  His 
December 1991 separation physical examination indicated that no 
knee problems were reported or detected at that time.  She 
concluded that there is insufficient information for her to 
determine the etiology of the Veteran's right knee arthralgia 
without resort to speculation.

Although the examiner stated in her report that she had reviewed 
the claims file, she did not make any reference to a May 1979 
letter from J.M., M.D., a private physician, which is of record.  
This letter informed the Veteran that an arthrogram indicated he 
had "early arthritic changes of the patello-femoral joint in the 
right knee," and suggested that he change his military 
occupational specialty (MOS) to avoid aggravating the problem.  
The letter suggests that a right knee disorder was present during 
the Veteran's first period of active duty.  

In addition, it appears that the Veteran's complete service 
treatment records were not available to the examiner.  The record 
reflects that the Veteran first applied for service connection 
for arthritis of the right knee in 1993.  The February 1994 
rating decision that denied his claim refers to numerous 
complaints of knee pain in service.  The envelope bearing the 
Veteran's service treatment records contains only two microfiche 
slides and no printed records.  There are also several microfiche 
slides in the envelope containing the Veteran's personnel 
records, and it does not appear that paper copies of these 
documents have been made.  A remand is required so that the 
entire body of medical evidence relevant to the Veteran's claimed 
right knee disability may be reviewed.  

The Veteran is also seeking an extraschedular disability rating 
for service-connected bilateral pes planus.  During a VA 
examination in July 2004, he reported that he had not worked 
since June 2003 because of his foot pain.  In the August 2004 
notice of disagreement, he claimed that he could not work because 
of pain in his feet.  As noted in the prior remand, these 
contentions raised the question of entitlement to an 
extraschedular rating.  Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008).  

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred to determine whether, 
to accord justice, an extraschedular rating is warranted.  The 
Board remanded the claim in July 2008 for referral to the 
Director of Compensation and Pension Service (C&P) for 
consideration of an extraschedular rating.  In a June 2009 
opinion, the Director found that the Veteran's symptomatology is 
wholly contemplated by the schedular criteria; therefore there is 
no exceptional disability pattern, and an extraschedular rating 
is not warranted.

In referring the case to the Director of C&P, the Board had 
already determined that the schedular criteria is inadequate for 
rating the Veteran's symptomatology, which includes severe and 
constant pain.  The record also suggests that these symptoms have 
caused marked interference with employment.  The question before 
the Director of C&P is whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  See Thun v. Peake, 22 Vet. App. 111, 116 (2008).

Additionally, the United States Court of appeals for Veterans 
Claims (Court) has held that TDIU is an element of all appeals of 
an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  TDIU is granted where a veteran's service connected 
disabilities are rated less than total, but they prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  38 C.F.R. § 4.16 (2009).

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran has 
reported that he is unemployed due in large part to his foot 
disability.

The Board notes, however, that the facts are not clear in regard 
to whether and to what extent the Veteran's foot disability has 
actually interfered with his employment.  Although he claimed in 
2003 and 2004 that he was unable to work because of foot pain, 
during an October 2008 VA examination of his claimed knee 
disability, he reported that he was last employed in 2007.  
Furthermore, in the case of a claim for TDIU, the duty to assist 
requires that VA obtain an examination which includes an opinion 
on what effect the appellant's service-connected disabilities 
have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).  The Veteran is currently service-connected for 
bilateral pes planus, evaluated as 30 percent disabling and 
primary insomnia, evaluated as 10 percent disabling.  The most 
recent examiner recorded the Veteran's reports, but did not 
provide an opinion as to whether his foot disability precluded 
gainful employment.  There is no such opinion otherwise of 
record.

The Board notes that the most recent VA examination of the 
Veteran's feet was conducted in July 2004.  While the mere 
passage of time is not sufficient to require a new medical 
examination (Palczewski v. Nicholson, 21 Vet. App. 174, 180 
(2007)), in this case, the Veteran, through his accredited 
representative, alleges that his pes planus disability has 
worsened.  He requests a new examination.  Given the Veteran's 
contentions and the conflicting evidence regarding his ability to 
work, the Board finds that another examination is needed. 

When the RO concludes development, TDIU, including schedular and 
extraschedular consideration, must be adjudicated as one claim. 

Finally, the Board notes that the nature of the claims has 
changed over the course of this appeal.  To avoid future remands, 
the RO should ensure that the Veteran is provided complete and 
accurate notice of the information and evidence that is necessary 
to substantiate the claims as they are currently characterized.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The notice should address the rating criteria and 
effective date provisions that are pertinent to the claims.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is remanded for the following actions:

1.	Send the Veteran complete and accurate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to substantiate all of the 
claims on appeal, including notice of 
relevant rating criteria and effective date 
provisions.

2.	Print copies of the Veteran's service 
treatment records and service personnel 
records, which are currently in the claims 
file only in the form of microfiche slides.  
The printed records should be associated 
with the claims file and identified for the 
reviewers.  

3.	Thereafter, schedule the Veteran for 
appropriate VA examinations to determine the 
etiology and severity of his claimed right 
knee arthritis, and to determine the current 
severity of his bilateral pes planus.  The 
examiner(s) should conduct a thorough 
examination and identify any pathology 
found.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
claims folder must be made available 
for review in connection with the 
examination.  Based on the examination and 
review of the record, the examiner(s) should 
address the following:

a.	Is it at least as likely as not 
that the Veteran's right knee 
arthritis began during or is 
otherwise related to service?  The 
examiner should specifically address 
any newly-available service records 
as well as the May 1979 letter from 
the Veteran's private doctor.  

b.	Describe the current severity of the 
Veteran's bilateral pes planus.  A 
complete description of his symptoms 
should be obtained from the Veteran, 
and all manifestations should be 
noted.  

c.	The examiner(s) should describe the 
effects, if any, of the service-
connected bilateral pes planus and 
primary insomnia on the Veteran's 
ability to work, and provide an 
opinion as to whether it is at least 
as likely as not that the Veteran 
is unable to secure and follow a 
substantially gainful occupation by 
reason of his service-connected 
disabilities.  

The examiner(s) should provide a clear 
rationale for each conclusion reached and 
cite the evidence relied upon or rejected 
in forming an opinion.  If the examiner(s) 
cannot respond without resorting to 
speculation, he/she should so indicate and 
explain why an opinion would be 
speculative.  

4.	The RO should the adjudicate the issues of 
entitlement to service connection for right 
knee arthritis and, if the percentage 
requirements are met, entitlement to TDIU 
under 38 C.F.R. § 4.16(a).  

5.	If TDIU cannot be granted under 38 C.F.R. 
§ 4.16(a), refer the Veteran's claim to the 
Director of C&P for the following actions:

a.	If  the Veteran's service-connected 
disabilities are found to preclude 
gainful employment, consider 
whether entitlement to TDIU under the 
provisions of 38 C.F.R. § 4.16(b) is 
warranted.

b.	If TDIU is denied, consider whether 
an extraschedular rating is warranted 
pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The Director is 
specifically asked to address whether 
the Veteran's service-connected foot 
disability results in a marked 
interference with employment.

6.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



